TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00219-CV




Financial Underwriters Network, Appellant

v.

Richard Brian Smith, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 286220, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Appellant Financial Underwriters Network no longer wishes to pursue its appeal and
has filed a motion to dismiss.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Waldrop
Dismissed on Appellant’s Motion
Filed:   June 30, 2006